DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20170373665) and in view of Umeda (PG Pub 20130127300).
Considering claim 1, Lee (Figure 1) teaches a bulk acoustic wave resonator, comprising: a substrate (110 + paragraph 0043); a seed layer disposed on the substrate and having a hexagonal crystal structure (paragraph 0045); a bottom electrode (140 + paragraph 0045) disposed on the seed layer; a piezoelectric layer (150 + paragraph 0046) at least partially disposed on the bottom electrode; a top electrode (160 + paragraph 0046) disposed on the piezoelectric layer.
However, Lee does not teach wherein either one or both of the bottom electrode and the top electrode comprises a scandium (Sc) containing aluminum alloy layer.
Umeda (Figure 1A) teaches wherein either one or both of the bottom electrode (7) and the top electrode (5 + paragraph 0054) comprises a scandium (Sc) containing aluminum alloy layer (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include either one or both of the bottom electrode and the top electrode comprises a scandium (Sc) containing aluminum alloy layer into Lee’s device for the benefit of using a well-known and conductive metal material for the electrode for obvious design choice.
Considering claim 2, Lee (Figure 1) teaches wherein the seed layer comprises titanium (paragraph 0045).
Considering claim 4, Umeda (Figure 1A) teaches wherein the bottom electrode and the top electrode each comprise the scandium containing aluminum alloy layer (5 + 7 + paragraph 0054).
Considering claim 5, Lee (Figure 1) teaches wherein the top electrode further comprises a layer formed of any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr), or an alloy including any one of molybdenum (Mo) (160 + paragraph 0051), ruthenium (Ru), tungsten (W) (160 + paragraph 0051), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr).
Considering claim 6, Lee (Figure 1) teaches wherein the bottom electrode further comprises a layer formed of any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr), or an alloy including any one of molybdenum (Mo) (140 + paragraph 0051), ruthenium (Ru), tungsten (W) (140 + paragraph 0051), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr).
Considering claim 7, Umeda (Figure 1A) teaches wherein only the bottom electrode comprises the scandium containing aluminum alloy layer (5 + paragraph 0054) and the top electrode comprises a layer formed of any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (Ir), platinum (Pt) (paragraph 0054), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr), or an alloy including any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr).
Considering claim 9, Umeda (Figure 1A) teaches wherein only the top electrode comprises the scandium containing aluminum alloy layer (7 + paragraph 0054), and the bottom electrode comprises a layer formed of any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (Ir), platinum (Pt) (paragraph 0054), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr), or an alloy including any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (paragraph 0054).
Considering claim 11, Umeda discloses the claimed invention except for a content scandium in the scandium containing aluminum alloy layer is in a range of 0.1 to 5 atomic percent (at%).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a content scandium in the scandium containing aluminum alloy layer is in a range of 0.1 to 5 atomic percent (at%), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 12, Lee (Figure 1) teaches wherein the piezoelectric layer comprises an aluminum nitride or a doped aluminum nitride containing a rare earth metal (150 + paragraph 0046).
Considering claim 13, Umeda (Figure 1A) discloses the doped aluminum nitride comprises a dopant selected from the group consisting of scandium, erbium, yttrium, lanthanum or combinations of scandium, erbium, yttrium and lanthanum (150 + paragraph 0046) the claimed invention except for a content of the dopant in the doped aluminum nitride is in a range of 0.1 to 30 at%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a content of the dopant in the doped aluminum nitride is in a range of 0.1 to 30 at% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 14, Lee (Figure 8) teaches an etch stop portion (223 + paragraph 0062) disposed between the substrate and the bottom electrode and disposed around the cavity.
Considering claim 16, Lee (Figure 1) teaches wherein a cavity (112 + paragraph 0043) is formed on the substrate or in the substrate.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20170373665), in view of Umeda (PG Pub 20130127300) and in view of Zou (PG Pub 20140292150).
Considering claim 3, Lee in view of Umeda teaches the seed layer as described above.
However, Lee in view of Umeda does not teach wherein the seed layer comprises ruthenium.
Zou (Figure 2E) teaches wherein the seed layer comprises ruthenium (128 + paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the seed layer comprises ruthenium for the benefit of providing a hexagonal crystal structure.  Furthermore, using ruthenium as the seed material would just be obvious design choice.
Claims 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20170373665), in view of Umeda (PG Pub 20130127300) and in view of Liu (PG Pub 20170366157).
Considering claim 15, Lee in view of Umeda teaches a bulk acoustic wave resonator as described above.
However, Lee in view of Umeda does not teach an insertion layer disposed below a region of a portion of the piezoelectric layer.
Liu (Figure 1D) teaches an insertion layer (29 + paragraph 0041) disposed below a region of a portion of the piezoelectric layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an insertion layer disposed below a region of a portion of the piezoelectric layer for the benefit of reducing the leaking of acoustic energy and improving the Q-value.
Considering claim 8, Liu (Figure 1C) teaches wherein the bottom electrode (12a + paragraph 0039) further comprises another layer (12b + paragraph 0039) formed of any one of molybdenum (Mo), ruthenium (Ru) (paragraph 0039), tungsten (W), iridium (Ir), platinum (Pt) (paragraph 0054), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr), or an alloy including any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr).
Considering claim 10, Liu (Figure 1C) teaches wherein the top electrode (16a + paragraph 0039) further comprises another layer (16b + paragraph 0041) formed of any one of molybdenum (Mo), ruthenium (Ru) (paragraph 0041), tungsten (W), iridium (Ir), platinum (Pt) (paragraph 0054), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr), or an alloy including any one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridum (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20170373665), in view of Umeda (PG Pub 20130127300) and in view of Burak (PG Pub 20180085787).
Considering claim 17, Lee in view of Umeda teaches the top electrode as described above.
However, Lee in view of Umeda does not teach wherein the top electrode comprises a frame portion disposed at an edge of an active region of the bulk acoustic wave resonator.
Burak (Figure 2A) teaches the top electrode comprises a frame portion (262 + paragraph 0027) disposed at an edge of an active region of the bulk acoustic wave resonator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the top electrode comprises a frame portion disposed at an edge of an active region of the bulk acoustic wave resonator into Lee’s device for the benefit of increasing the Q factor of the resonator device.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20170373665), in view of Umeda (PG Pub 20130127300) and in view of Park (PG Pub 20180076377).
Considering claim 18, Lee in view of Umeda teaches a bulk acoustic wave resonator as described above.
However, Lee in view of Umeda does not teach a reflective layer embedded in a groove on the substrate or laminated on the substrate.
Park (Figure 4) teaches a reflective layer (404 + paragraph 0052) embedded in a groove on the substrate or laminated on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a reflective layer embedded in a groove on the substrate or laminated on the substrate into Lee’s device for the benefit of being able to reflective the acoustic waves.
Considering claim 19, Park (Figure 4) teaches wherein the reflective layer comprises a first reflective member (409 + paragraph 0052) and a second reflective member (410 + paragraph 0052) disposed on the first reflective member and the first and second reflective members are provided as a pair (409 + 410 + paragraph 0052) or are provided as a plurality of pairs in which the first and second reflective members are alternately disposed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837